Name: Commission Regulation (EEC) No 2475/89 of 11 August 1989 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 235/ 16 Official Journal of the European Communities 12. 8 . 89 COMMISSION REGULATION (EEC) No 2475/89 of 11 August 1989 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 15/88 (2), Whereas, pursuant to the provisions of Article 9 (1 ) of Regulation (EEC) No 1837/80, for the week beginning 17 July 1989; the variable slaughter premium for sheep certi ­ fied as eligible in the United Kingdom is to be in accor ­ dance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judgment of the Court of Justice of 2 February 1988 in Case 61 /86, the provisions of Article 9 (3) of Regulation (EEC) No 1837/80 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 5, being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts, the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions following the abovementioned Judgment of the Court of Justice,Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1075/89 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1 837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 17 July 1989, the level of the premium and the amount to be charged on products leaving that region ; ^ Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 17 July 1989, the level of the premium is fixed at 35,130 ECU/100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion : Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80, which left the territory of region 5 during the week beginning 17 July 1989, the amounts to be charged shall be equivalent to those fixed in the Annexes hereto.Whereas in the Annex to Commission Regulation (EEC) No 1310/88 of 11 May 1988 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat 0 the weekly amounts of the guide level are set out pursuant to Article 9a (3) of Regulation (EEC) No 1837/80 : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 July 1989. (') OJ No L 183, 16 . 7 . 1980, p. 1 . I1) OJ No L 110 , 29 . 4. 1988 , p. 36. 0 OJ No L 154, 9 . 6 . 1984, p. 27. (4) OJ No L 114, 27 . 4. 1989, p. 13 . (*) OJ - No L 122, 12. 5 . 1988 , p. 69. 12. 8 . 89 Official Journal of the European Communities No L 235/17 This Regulation shall be binding in its entirety and, directly applicable in all Member States. Done at Brussels, 11 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission No L 235/18 Official Journal of the European Communities 12. 8 . 89 ANNEX to the Commission Regulation of 11 August 1989 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 (ECU/100 kg) l Amounts CN code A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') l Live weight Live weight 0104 10 90 16,511 0 0104 20 90 0 Net weight Net weight 0204 10 00 35,130 0 0204 21 00 35,130 0 0204 50 11 I 0 0204 22 10 24,591 0204 22 30 38,643 0204 22 50 45,669 0204 22 90 45,669 0204 23 00 63,937 0204 30 00 26,348 0204.41 00 26,348 0204 42 10 18,444 0204 42 30 28,983 0204 42 50 34,252 0204 42 90 34,252 0204 43 00 47,953 0204 50 13 \ 0 0204 50 15 0 0204 50 19 \ 0 0204 50 31 \ 0 " 0204 50 39 \ 0 0204 50 51 -&lt; 0 0204 50 53 \ 0 0204 50 55 \ 0 0204 50 59 0 0204 50 71 0 0204 50 79 0 0210 90 11 45,669 0210 90 19 63,937 1602 90 71 :  unboned (bone-in)  boned or boneless 45,669 63,937 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.